Gilbert, J.
1. The court did not err in admitting the record setting aside year’s support, for the reasons:
(а) There was some evidence that William E. Smith, from whose estate the year’s support was set aside and who was the husband of Emma Smith, the original plaintiff, died in possession of the land in question. Moreover, the sole issue was the question of cancellation of the deed; and therefore the introduction of the evidence showing that the land was set aside as year’s support was not injurious to the objectors, who were grantees in the deed.
(б) Under the facts of the case the jury were authorized to find that the deed, cancellation of which was sought, purported to convey land set aside in the year’s support.
2. With the exception of the assignment of error mentioned in the preceding headnote, there is no complaint of any rulings of the court during the progress of the trial. The verdict is supported by evidence. The court did not err in overruling the motion for a new trial.

Judgment affirmed.


All the Justices concur, except Atkinson, J., absent on account of sickness.

S. Burhhalter and B. A. Moore, for plaintiffs in error.
Levi O’Steen, contra.